ORDER

PER CURIAM:
Appellant, Preston K. Watts, appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing by the Circuit Court of Bates County. Watts argues on appeal that (1) trial counsel was ineffective in eliciting hearsay, specifically, an out-of-court statement made by Brian Watts; (2) the trial court erred in considering his ability to pay the costs of his pretrial incarceration in determining whether to order him into a long-term treatment program; and (3) trial counsel and direct appeal counsel were ineffective for failing to address or raise as plain error the trial court’s alleged error in determining whether to order long-term treatment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).